Citation Nr: 0008133	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-01 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of 
the left arm, to include being secondary to Agent Orange or 
other herbicides.

3.  Entitlement to service connection for sarcoidosis, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

4.  Entitlement to service connection for a skin disorder of 
the face, claimed as secondary to exposure to Agent Orange or 
other herbicides.

5.  Entitlement to service connection for a skin disorder of 
the feet, claimed as secondary to exposure to Agent Orange or 
other herbicides.

6.  Entitlement to service connection for hearing loss, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

7.  Entitlement to service connection for a chronic bowel 
disorder, claimed as secondary to exposure to Agent Orange or 
other herbicides.

8.  Entitlement to service connection for a chronic bladder 
disorder, claimed as secondary to exposure to Agent Orange or 
other herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for the benefits sought.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case in 
November 1997.  The RO received his substantive appeal in 
February 1998.

For the reasons set forth below, the Board finds that the 
veteran's claim for service connection for PTSD is well 
grounded; however, further evidentiary development is 
required prior to further appellate consideration.  In 
addition, the Board finds that further evidentiary 
development of the veteran's remaining service connection 
claims is also required.


FINDINGS OF FACT

1.  The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from January 1969 to March 1970.

2.  VA and private treatment records reflect diagnoses of 
PTSD.

3.  The veteran's claim of entitlement to service connection 
for PTSD is accompanied by cognizable evidence that the claim 
is capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Eligibility for PTSD service connection requires the presence 
of 3 elements: (1) A current, clear diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and sufficiency of the claimed in-service stressor for 
purposes of a clinical diagnosis); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed in-
service stressor.  Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37 (1997)).  As noted above, the veteran's VA and private 
treatment records reflect diagnoses of PTSD.  During the 
course of his March 1997 VA examination, the veteran reported 
being stationed at the military base in "Kontum" in 
December 1969 when it was overrun by the enemy in December 
1969.  The veteran noted that the enemy was simply coming in 
en masse over the wire, and that he was shooting at the enemy 
like everyone else.  He also reported an instance of seeing 
an enemy soldier being shot with an M-79 grenade launcher.  
Rather than explode, the projectile simply embedded in the 
head of the enemy soldier, and he kept coming forward.  
Another soldier then had to shoot him with a 45-automatic and 
an M-16 before he finally went down.  In another incident, 
the veteran reported a 122 millimeter rocket landing right 
behind him without going off; however, it did go in the 
ground four feet, and that is when the veteran began sleeping 
in the bunker.  He also reported an incident where a 
Vietnamese civilian was caught measuring off the compound, 
presumably to help enemy artillery.  He was discovered, taken 
away and never heard from again.  

Based on the foregoing, the March 1997 VA psychiatric noted 
that the DSM-IV criteria for PTSD had been met.  In Cohen, 
the Court stated that mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis.  See, supra at 140.  As a 
preliminary matter, the Board observes that the veteran's 
alleged stressors are presumed as true and are not subject to 
weighing for purposes of a well groundedness determination.  
See King, supra.  Insofar, as the March 1997 VA examiner has 
indicated that there is a pathological relationship between 
the veteran's current mental disorder and his alleged 
stressors in service, the Board finds that a well grounded 
claim for service connection for PTSD has been presented.  
See Caluza and Gaines, supra.

In light of the Board's finding that the veteran's claim for 
service connection for PTSD is well-grounded, his claim 
seeking entitlement to service connection is to be determined 
following a merits adjudication by the RO.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

I.  PTSD

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In instant case, the sole remaining disputed matter 
concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  While 
the veteran's military records confirm he had service in 
Vietnam as a Field Artillery Radar Operator, there is no 
reference to combat duty per se.  For example, his 
decorations do not include any awards for actual combat or 
for valor in combat.  

In regard to evidence of in-service stressors, the Court has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
38 C.F.R. § 3.304(f) (1999); 38 U.S.C.A. § 1154(b) (West 
1991).  However, where VA determines from the evidence that 
the veteran did not engage in combat with the enemy or where 
the veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 
(1996).

Although many of his claimed stressors are incapable of 
independent verification, the Board again notes that during 
his March 1997 VA examination, the veteran reported being 
stationed at the military base in "Kontum" in December 1969 
when it was overrun by the enemy in December 1969.  The 
veteran noted that the enemy was simply coming in en masse 
over the wire, and that he was shooting at the enemy like 
everyone else.  Specific information should be obtained as to 
whether or not this claimed stressor occurred.  Further, the 
Board notes that with regard to any of the veteran's asserted 
stressors, every detail need not be corroborated in order for 
it to be considered properly verified; rather, the evidence 
should reveal a version of events which, when viewed most 
favorably to the veteran, supports his account.  See Suozzi 
v. Brown, 10 Vet. App. 307, 310-11 (1997).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  Consequently, the Board finds that, 
following completion of the additional development requested 
herein, the complete record should again be reviewed by a 
psychiatrist.  If PTSD is found, the manifestations should be 
described in detail, the stressor should be identified, and 
the evidence accepted to document the stressor should be 
indicated.

II.  Other Service Connection Claims

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

In reviewing the evidence of record, it is noted that the 
veteran was apparently afforded a VA Agent Orange examination 
with general medical and skin evaluations in April 1997.  A 
computer-generated printout indicated that the examination 
results would be mail to the RO, as the veteran's pulmonary 
function test (PFT) had yet not been completed.  The 
veteran's May 1997 PFT findings are of record; to date, 
however, the April 1997 examination report(s) have not been 
associated with the claims folder.  Clearly, additional 
assistance is necessary.



Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should also contact the 
University Drive VA Medical Center, and 
request a complete copy of the veteran's 
April 1997 compensation and pension 
examination report(s).  All records 
obtained should be added to the claims 
folder.

3.  The veteran should again provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.



4.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of the 
veteran's service in the Republic of 
Vietnam, to include obtaining copies of 
morning reports for the veteran's unit 
pertinent to the events claimed, and 
copies of operation reports, lessons 
learned or similar documents regarding 
activities of the veteran's unit(s) while 
in Vietnam.

5.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist, if 
available, who has not previously 
examined him to determine the diagnosis 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist prior to examination.  The 
examiner should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate 
pursuant to DSM-IV, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  Following completion of the above 
development, the RO must then re-
adjudicate the veteran's service 
connection claims.  If any of these 
determinations remain adverse to the 
veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which summarizes all 
of the evidence, both new and old, and 
sets forth the applicable legal criteria 
pertinent to this appeal, including 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) and (f) (1999).  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals





 



